Citation Nr: 0415402	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear hearing disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which declined to reopen the claims of service 
connection for a low back disorder, an eye disorder and a 
left ear hearing disorder on the basis that new and material 
evidence had not been received.  

The Board notes that the veteran requested a hearing on 
appeal before a VA Decision Review Officer at the RO.  The 
hearing was scheduled for December 4, 2003.  Although the 
veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2003).

The issues of entitlement to service connection for a low 
back disorder and a left ear hearing disorder are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and will be addressed in the remand portion 
of this decision.  VA will notify the appellant if further 
action is required.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision. 

2.  In a February 1986 rating decision, the veteran was 
originally denied his claims of entitlement to service 
connection for a low back disorder, an eye disorder and a 
left ear hearing disorder.  He was informed of this decision 
and his appellate rights via a VA letter and attached VA form 
4107 (Notice of Procedural and appellate rights) dated in 
March 1987.  The veteran did not file a timely appeal with 
respect to these issues.  The February 1986 rating decision 
is final. 

3.  The evidence associated with the claims file since the 
February 1986 rating decision raises a reasonable possibility 
of substantiating the veteran's claims of service connection 
for a low back disorder and a left ear hearing disorder.

4.  The evidence associated with the claims file since the 
February 1986 rating decision does not, either by itself or 
in connection with evidence already of record, raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for the claimed eye 
disorder. 


CONCLUSIONS OF LAW

1.  The unappealed February 1986 rating decision, which 
denied service connection for a low back disorder, an eye 
disorder and a left hearing disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the February 1986 rating 
decision which relates to the issues of service connection 
for a low back disorder and a left ear hearing disorder is 
new and material and the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2003).

3.  The evidence received since the February 1986 rating 
decision, which relates to the issue of service connection 
for an eye disorder is not, either by itself or in connection 
with evidence already of record, new and material for 
purposes of reopening the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for low back disorder, an eye disorder 
and a left ear hearing disorder.  The RO has complied with 
the notice and duty to assist provisions of the VCAA.  
Specifically, the veteran was advised by the RO of the 
information required to substantiate the claims on appeal.  
Following receipt of the veteran's claim in February 2002, 
the RO, in a June 2002 letter, advised the veteran of VA's 
duty to assist.  In this regard, the veteran was informed of 
the evidence required to establish entitlement to the 
benefits sought, the evidence required from him and what VA 
would do to assist him.  Additionally, the Board notes that 
collectively, via the September 2002 rating decision, the 
October 2002 rating decision, the August 2003 Statement of 
the Case and the January 2004 supplemental statement of the 
case, the appellant was provided with information regarding 
the evidence needed to substantiate his claims.  He was 
informed of the need to submit new and material evidence 
sufficient to reopen the previously denied claims.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the claims on appeal.  Additionally, via 
the June 2002 RO letter, the veteran was provided with 
specific information regarding the changes in the law 
following the enactment of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, in Pelegrini v. Principi,  17 Vet. App. 412 (2003), 
the Court held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, as noted above, the veteran was 
supplied with a letter explaining the VCAA in October 2002 
before his December 2002 rating decision.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By various informational 
letters and a statement of the case, VA satisfied the fourth 
element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a 
February 1986 rating decision, the RO denied the veteran's 
original claims seeking entitlement to service connection for 
a low back disorder, an eye disorder and a left ear hearing 
disorder.  He was informed of this decision and his appellate 
rights via a VA letter and attached VA form 4107 (Notice of 
Procedural and appellate rights) dated in March 1987.  The 
veteran did not file a timely appeal with respect to the 
issues denied in the February 1986 rating decision.  
Therefore, this decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R §§ 3.104, 20.1103 (2003).

The veteran was denied service connection for a low back 
disorder, an eye disorder and a left ear hearing disorder in 
his original claim in February 1986 because no evidence was 
submitted that showed that the veteran was currently 
diagnosed with the claimed disorders.  

The evidence received since the February 1986 rating 
decision, includes a May 2002 VA medical note which diagnosed 
the veteran with narrowing of the 5th lumbar intervetebral 
space, which was compatible with degenerative disk disease.  
Additionally, an October 2002 VA medical note indicates that 
the veteran is diagnosed with a L3-L4 moderate annular disk 
bulge, a L4-L5 moderate annular disk bulge and a L5-L1 
minimal annular disk bulge.  Furthermore, a June 2002 VA 
medical note indicates that the veteran has mild to 
moderately severe hearing loss bilaterally.  Finally, a VA 
medical note dated December 2003 indicates that the veteran 
complains of dry eyes after diesel fuel burnt his face many 
years ago.  No additional evidence has been submitted by the 
veteran.

Upon a review of the evidence, the Board finds that the 
evidence received after the February 1986 rating decision 
relating to the claimed disorders of the back and left ear is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the evidence submitted is material as it relates to an 
unestablished fact necessary to substantiate the claim, this 
being that the veteran is currently diagnosed with disorders 
in his low back and left ear.  

However, the Board does not find that the evidence submitted 
since the February 1986 rating decision relating to the 
veteran's claimed eye condition is new and material.  The 
evidence submitted does not diagnose the veteran with any 
current disorders of his eyes.  Furthermore, the evidence is 
redundant of the previously submitted evidence dated in 
December 1986, in which the veteran complained of burning 
eyes, but was not diagnosed with any eye disorders related to 
his service. 

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim regarding entitlement to service connection for a low 
back disorder and a left ear disorder in that such evidence 
constitutes new and material evidence, raising a reasonable 
possibility of substantiating the claim.  Accordingly, the 
appellant's claims of service connection for a low back 
disorder and a left ear hearing disorder are reopened.  38 
U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

The Board does not find that the recently submitted evidence 
concerning the veteran's claimed eye disorder is, either by 
itself or in connection with evidence already of record, new 
and material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for a claimed eye disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

Since the claims of service connection for a low back 
disorder and for a left ear hearing disorder are reopened, 
the Board must address the merits of the appellant's claims.  
Before proceeding to a decision on the merits, it is the 
Board's opinion that further development is necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Hence, these claims will be remanded for the purpose of 
obtaining a medical determination concerning the etiology of 
the appellant's current disorders.


ORDER

New and material evidence has been received to reopen the 
claims of entitlement to service connection for a low back 
disorder and a left ear hearing disorder.  To this extent, 
the appeal is granted.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an eye 
disorder.  The appeal is denied.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claims for entitlement to service connection for 
a low back disorder and a left ear hearing disorder, the VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claims.  38 U.S.C.A. § 5103A(d) (West 2002).  In this 
instance, a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluations will be fully 
informed should be accomplished in regards to the appellant's 
claims of service connection for a low back disorder and a 
left ear hearing disorder.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues of 
service connection for a low back 
disorder and a left ear hearing disorder.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to his disorders 
since December 1971.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA medical 
facility relevant to his disorders.  All 
identified treatment records from any 
reported VA medical facility dated from 
December 1971 to the present which are 
not already contained within the claims 
file should be obtained and associated 
with the claims file.  If the search for 
the above records has negative results, 
the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examinations:

a.)  The veteran should be scheduled to 
undergo an orthopedic examination to show 
the severity, and etiology of the claimed 
low back disorder.  If the examiner finds 
no low back disorder, the examiner should 
so indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed low back condition.  The 
examiner should review all of the 
veteran's medical records and history, 
including the service medical records and 
the post-service medical evidence.  
Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
low back disorder was incurred in or 
aggravated during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed back 
disorder is related to any post-service 
event(s) or diseases, including aging.  
If the etiology of the claimed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's claimed back disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

b.)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed left ear hearing disorder.  If no 
such disorder is currently found, the 
examiner should so indicate.  The RO must 
make available to the examiner the claims 
folder.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
All necessary tests and studies should be 
conducted in order to render a diagnosis 
of the veteran's claimed left ear hearing 
disorder.  The examiner should review all 
of the veteran's medical records and 
history, and the service and post-service 
medical records.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render a diagnosis 
of the veteran's claimed left ear hearing 
disorder, as well as his current symptoms 
and complaints.  The VA specialist should 
render an opinion as to whether it is at 
least as likely as not that any current 
left ear hearing disorder was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, is related to any in-
service symptomatology or symptoms, 
and/or is otherwise related to his active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's claimed left ear hearing 
disorder is related to any post-service 
event(s) or diseases, including aging.  
If the etiology of the veteran's left ear 
hearing disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should undertake a de novo review of the 
veteran's claims of entitlement to 
service connection for a low back 
disorder and a left ear hearing disorder.  
If the determinations remain unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



